                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

KEON CONELIUS JUPITER, #306860,                )
                                               )
          Plaintiff,                           )
                                               )
  v.                                           ) CIVIL ACTION NO. 2:18-CV-1037-WHA
                                               )
JUDGE TRUMAN M. HOBBS and                      )
DISTRICT ATTY. DARYL BAILEY,                   )
                                               )
          Defendants.                          )

                                           ORDER

        On February 19, 2019, the Magistrate Judge entered a Recommendation (Doc.

 #6) to which no timely objection has been filed. After an independent review of the file

 and upon consideration of the Recommendation, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2. The plaintiff’s claims against Judge Truman M. Hobbs and District Attorney

Daryl Bailey seeking relief for actions which occurred during state criminal proceedings

before the Circuit Court of Montgomery County, Alabama related to his conviction and

sentence for second degree rape are DISMISSED with prejudice pursuant to the provisions

of 28 U.S.C. § 1915(e)(2)(B)(i), (ii) and (iii).

       3. The plaintiff’s double jeopardy claim challenging the validity of his second

degree rape conviction and resulting sentence imposed upon him by the Circuit Court of

Montgomery County, Alabama is dismissed without prejudice in accordance with the
directives of 28 U.S.C. § 1915(e)(2)(B)(ii) because such claim is not properly before the

court in the instant action as it provides no basis for relief.

       4. This case is dismissed prior to service of process in accordance with the directives

of 28 U.S.C. § 1915(e)(2)(B)(i), (ii) and (iii).

       A separate Final Judgment will be entered.

       DONE this 13th day of March, 2019.



                                  /s/ W. Harold Albritton
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                                2
